Citation Nr: 0418054	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The appellant served on active duty from October 1963 to 
April 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
determined that the appellant's other than honorable 
discharge from service is dishonorable for VA purposes and is 
a bar to all VA benefits.  

In February 2004, the appellant participated in a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge.  


FINDINGS OF FACT

1.  The appellant's discharge from service is considered 
dishonorable for VA purposes.

2.  The evidence does not show that the appellant was insane 
at the time of he committed the acts which resulted in his 
discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the instant case, as the AOJ decision on appeal 
was issued prior to the passage of VCAA, it would not have 
been possible to provide VCAA notice prior to the initial 
decision by the AOJ.  Upon review, the Board finds that the 
lack of such a pre-AOJ-decision notice did not result in 
prejudicial error in this case.  

The RO provided the appellant a copy of the applicable June 
2000 administrative decision and forwarding letter dated in 
June 2000 that in combination notified him of the basis for 
the decision reached.  The RO also provided the appellant a 
statement of the case in August 2003 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  These gave notice as to 
the evidence generally needed to substantiate his claim.  The 
August 2003 statement of the case, issued after the passage 
of the VCAA, also included the actual text of the VCAA.  The 
text included a recitation of the obligations of VA with 
respect to the duty to assist and duty to notify regarding 
the information and evidence necessary to substantiate his 
claim.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  In a December 1999 development letter, the appellant 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  Therefore, the Board finds 
that the VCAA notice substantially complied with all of the 
matters specified in the statute.  

In regard to processing deadlines, in the December 1999 
letter, the RO advised the appellant to send in any 
additional information or evidence in support of his claim on 
a certain date, approximately 60 days from the date of the 
letter.  Also, the RO indicated the deadlines for filing as 
prescribed under the VCAA in the statement of the case.  
Essentially, the appellant was advised that if no information 
and evidence had been received within the given time limits, 
his claim would be decided based only on the evidence the RO 
had previously received and any VA examinations or medical 
opinions of record.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 
108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.   The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the appellant's service personnel 
records and post-service medical records were submitted.  The 
appellant has not indicated that there was any outstanding 
evidence not already of record.  As the case deals with 
character of discharge, a VA examination was not necessary.  
Therefore, the Board concludes that no further assistance to 
the appellant regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is 
binding on the VA as to the character of discharge.  38 
C.F.R. § 3.12(a).

A review of the file shows that the appellant's undesirable 
discharge from service was under other than honorable 
conditions.  Therefore, the character of the appellant's 
discharge is not binding on VA.  

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  Examples of homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault of coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.  38 
C.F.R. § 3.12(d)(5).

The service records show that the appellant accepted an 
undesirable discharge for the good of the service and to 
escape trial by court-martial, which is considered a 
discharge under dishonorable conditions under 38 C.F.R. 
§ 3.12(d)(1).  Also, an investigation revealed that the 
appellant committed a homosexual act with an unidentified 
male in November 1964, and that he engaged in repeated 
homosexual acts with a civilian male during the period from 
November 1964 to January 1965.  The service records include 
the appellant's admission that he accepted money in exchange 
for his participation in acts of oral sodomy.  Such an action 
is considered an aggravating circumstance or other factor 
affecting the performance of duty under 38 C.F.R. § 
3.12(d)(5).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  

The appellant underwent a psychiatric evaluation in February 
1965.  The examiner ruled out psychosis and neurosis, and 
found that the appellant was competent, responsible and able 
to participate in court-martial proceedings.  The post-
service records, which include some psychiatric reports, are 
negative for findings which suggest that the appellant was 
insane at the time he committed the offenses.  Further, the 
appellant has not alleged that he was insane at the time he 
committed the offenses.  

Essentially, the appellant's argument rests on the fact that 
he was never charged with prostitution.  Therefore, his 
homosexual acts did not involve the type of aggravating 
circumstances or other factors affecting the performance of 
duty listed under 38 C.F.R. § 3.12(d)(5).  However, the Board 
notes that prostitution is defined as the act or practice of 
engaging in sexual activity for money or its equivalent; 
commercialized sex.  BLACK'S LAW DICTIONARY 1238 (7th ed. 
1999).  Here, the appellant acknowledged in written 
statements that he accepted money from a civilian for 
engaging in homosexual acts with him.  Inasmuch as the 
appellant received money for the homosexual acts he engaged 
in with a civilian, the Board concludes that he clearly 
engaged in homosexual prostitution.  The Board further notes 
that the appellant accepted discharge from service in order 
to avoid court martial, and that one of the charges of sodomy 
specifically referred to the occasions that the appellant 
accepted money for engaging in homosexual acts.  Accordingly, 
the Board finds that that the appellant's discharge was 
based, at least in part, on homosexual prostitution.  Thus, 
his discharge is considered dishonorable for VA purposes.  38 
C.F.R. § 3.12(d)(5).

For the reasons stated above, the Board finds that the 
appellant's discharge was dishonorable for VA purposes.  
Consequently, the appellant has no legal entitlement to VA 
benefits, and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


ORDER

The character of the appellant's discharge from service is a 
bar to VA benefits, and the appeal is denied.  





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



